Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

	The amendment and the arguments filed on 10/25/21 have been considered and found persuasive.  
	The prior art, WIPO PUBS 2017/081184, teaches a display comprising: a first layer that is light-transmitting and comprises a plurality of cavities; a plurality of light-emitting diode (LED) chips disposed in the cavities; and a second layer comprising a circuit, but is silent with respect to the above teachings in combination with the second layer comprising a thin film transistor (TFT) electrically connected to at least one of the plurality of LED chips.
	The prior art, WIPO PUBS 2017/081184, also teaches a method for manufacturing a display, the method comprising: forming a first layer that is light-transmitting and comprising a plurality of cavities; disposing a plurality of light-emitting diode (LED) chips in the plurality of cavities; and forming a second layer comprising a circuit, but is silent with respect to the above teachings in combination with the second layer comprising a thin film transistor (TFT) electrically connected to at least one of the plurality of LED chips.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-11, and 13-16 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/24/2022